

116 HR 7136 IH: Police Training and Accountability Act
U.S. House of Representatives
2020-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7136IN THE HOUSE OF REPRESENTATIVESJune 8, 2020Mr. Pocan (for himself and Mrs. Hayes) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the creation and adoption of national minimum training requirements for law enforcement personnel.1.Short titleThis Act may be cited as the Police Training and Accountability Act.2.Law enforcement training requirement and standards(a)Training requirementThe Civilian Commission on Modern Law Enforcement Training shall establish a single national training requirement every law enforcement officer in America should, at minimum, meet before being permitted to perform the duties of a law enforcement officer.(b)Training standardsThe training requirement established pursuant to this section shall be uniform and include, at minimum, standards pertaining to—(1)a minimum level of education attainment (while not prohibiting high school graduates from employment consideration for entry-level positions);(2)a minimum number of training hours;(3)use of force;(4)use of lethal force;(5)implicit bias;(6)conflict resolution, mediation, and de-escalation practices;(7)pursuit;(8)video technology;(9)stop and search procedures; and(10)intervention programs. 3.Adoption of training standards requiredAny employer of a law enforcement officer who has not completed training satisfying the requirements of section 2 of this Act shall be ineligible for any Federal funds made available by the Edward Byrne Memorial Justice Assistance Grant Program.4.Civilian-Law Enforcement Bill of RightsThe Civilian Commission on Modern Law Enforcement Training established by this Act shall issue a Civilian-Law Enforcement Bill of Rights describing the rights every person has when interacting with law enforcement. This Bill of Rights shall be adhered to by every recipient of an Edward Byrne Memorial Justice Assistance Grant Program award.5.DefinitionsIn this Act:(a)The term law enforcement officer means any officer, agent, or employee of the Federal Government, a State, a unit of local government, or an Indian tribe authorized by law or by a government agency to engage in or supervise the prevention, detection, or investigation of any violation of criminal law, or authorized by law to supervise sentenced criminal offenders.(b)The term Civilian Commission on Modern Law Enforcement Training means an independent commission established pursuant to this Act within the Department of Justice that consists of persons without a history of military or law enforcement employment. Members of the Commission shall be equally appointed by the Speaker of the U.S. House of Representatives and the majority leader of the U.S. Senate.